                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


DIMITRI PATTERSON,

                        Plaintiff,

v.                                                             Case No: 6:18-cv-950-Orl-41GJK

ORLANDO-ORANGE COUNTY,
MIAMI-DADE COUNTY, HILTON
WORLDWIDE HOLDINGS, INC.,
CORNITA RILEY, JEANETTE
BIGNEY, ALFREDO ZAMORA and
OSCAR RODRIGUEZ-FONTS,

                        Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Defendant Oscar Rodriguez-Font’s Motion to Dismiss

(Doc. 22), Defendant Miami-Dade County’s Motion to Dismiss and for a More Definite Statement

(Doc. 29), City of Orlando’s 1 Amended Motion to Dismiss Complaint and Alternatively to Quash

Service of Process (Doc. 35), Defendant Hilton Worldwide Holdings, Inc.’s Motion to Dismiss

(Doc. 37), Defendant Jeanette Bigney’s Motion to Dismiss (Doc. 46), Defendant Alfredo Zamora’s

Motion to Dismiss (Doc. 49), and Defendant Cornita Riley’s Motion to Dismiss (Doc. 60). United

States Magistrate Judge Gregory J. Kelly submitted a Report and Recommendation (“R&R,” Doc.

73), recommending that the Court (1) grant each of the abovementioned motions, (2) dismiss the

Complaint (Doc. 1) with prejudice as to Defendants Rodriguez-Fonts and Bigney, (3) dismiss the

Complaint without prejudice as to the remaining Defendants, (4) allow Plaintiff to amend the

Complaint, and (5) allow Plaintiff to re-attempt service of process on the City of Orlando. Plaintiff




       1
           City of Orlando is incorrectly identified in the Complaint as Orlando-Orange County.
                                              Page 1 of 3
filed an Objection (Doc. 74) to the R&R, to which several Defendants filed Responses (Doc. Nos.

77–80).

       In the R&R, Judge Kelly found that Defendants Rodriguez-Fonts and Bigney were entitled

to absolute immunity because their actions constituted normal judicial functions by judges. (Doc.

73 at 10). Therefore, Judge Kelly concluded that Plaintiff’s claims against Defendants Rodriguez-

Fonts and Bigney are due to be dismissed with prejudice. (Id. at 11). Additionally, Judge Kelly

found that Plaintiff failed to state a claim against any of the remaining Defendants as Plaintiff’s

Complaint contained only conclusory allegations. (Id. at 11–15). Lastly, Judge Kelly determined

that Plaintiff’s attempted service of the City of Orlando is due to be quashed and recommended

that Plaintiff be allowed to serve the City properly. (Id. at 16).

       In his Objection, Plaintiff asserts that Defendants Rodriguez-Fonts and Bigney are not

entitled to absolute immunity because their actions against Plaintiff do not qualify as judicial acts.

(Doc. 74 at 2–3). Moreover, Plaintiff argues that the Complaint contains sufficient factual support

to state a claim for relief against the remaining Defendants. (Id. at 4). 2 However, Plaintiff has

already presented these arguments in his responses to the motions to dismiss, (see Doc. 41 at 5–6;

Doc. 42 at 2, 4–5; Doc. 52 at 2; Doc. 57 at 5–6; Doc. 58 at 2; Doc. 68 at 2), and they have been

appropriately addressed by Judge Kelly. Because the Court agrees with Judge Kelly’s analysis,

Plaintiff’s claims as to the remaining Defendants will be dismissed without prejudice. Plaintiff will

be given the opportunity to amend his complaint and to properly serve the City of Orlando.

       After a de novo review of the record, the Court agrees with the analysis set forth in the

R&R. Accordingly, it is ORDERED and ADJUDGED as follows:




       2
         Plaintiff does not appear to object to Judge Kelly’s recommendation that the Court grant
the City of Orlando’s Amended Motion to Dismiss Complaint and Alternatively to Quash Service
of Process and allow Plaintiff another attempt to serve the City.
                                            Page 2 of 3
           1. The Report and Recommendation (Doc. 73) is ADOPTED and CONFIRMED

               and made a part of this Order.

           2. Defendant Oscar Rodriguez-Font’s Motion to Dismiss (Doc. 22) is GRANTED.

           3. Defendant Miami-Dade County’s Motion to Dismiss and for a More Definite

               Statement (Doc. 29) is GRANTED.

           4. City of Orlando’s Amended Motion to Dismiss Complaint and Alternatively to

               Quash Service of Process (Doc. 35) is GRANTED.

           5. Defendant Hilton Worldwide Holdings, Inc.’s Motion to Dismiss (Doc. 37) is

               GRANTED.

           6. Defendant Jeanette Bigney’s Motion to Dismiss (Doc. 46) is GRANTED.

           7. Defendant Alfredo Zamora’s Motion to Dismiss (Doc. 49) is GRANTED.

           8. Defendant Cornita Riley’s Motion to Dismiss (Doc. 60) is GRANTED.

           9. The Complaint (Doc. 1) is DISMISSED with prejudice as to Defendants

               Rodriguez-Fonts and Bigney.

           10. The Complaint (Doc. 1) is DISMISSED without prejudice as to the remaining

               Defendants.

           11. On or before December 17, 2018, Plaintiff may file an amended complaint.

       DONE and ORDERED in Orlando, Florida on November 29, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Party

                                          Page 3 of 3
